—In an action for declaratory judgment, the plaintiffs appeal from an order of the Supreme Court, Nassau County (O’Brien, J.), dated September 8, 1992, which denied the plaintiffs’ motion for a preliminary injunction.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the plaintiffs’ contention, we conclude that the Supreme Court’s denial of the plaintiffs’ motion for a preliminary injunction did not constitute an improvident exercise of discretion. There are sharp factual disputes as to key issues in the record which preclude a finding of a likelihood of success and irreparable injury at this juncture and which warrant the denial of the motion (see, Schneider Leasing Plus v Stallone, 172 AD2d 739; Network Fin. Planning v Prudential-Bache Sec., 194 AD2d 651, 652). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.